REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The examiner has cited the following prior art as being close to the claimed invention. The examiner has provided the following explanation of relevant prior art and has explained why no rejection has been written over the cited prior art.
Choi References: As relevant prior art that has previously been cited in the file record, the examiner cites Choi et al. (Bull. Korean Chem. Soc. 2013, Vol. 34, No. 10, pages 3083-3087). Choi et al. (hereafter referred to as Choi) is drawn to polydiacetylene containing liposomes, as of Choi, page 3083, title and abstract. Also see Choi, page 3084, right column, Table 1 and Figure 1, reproduced below.

    PNG
    media_image1.png
    807
    697
    media_image1.png
    Greyscale

Choi appears to teach mPEG2000-PCDA, as of Choi, page 3083, “Materials and Reagents” section, which indicates a 2000 Dalton molecular weight of the PEG.
Nevertheless, Choi differs from the claimed invention because Choi does not teach a non-polymerizable lipid. In contrast, the liposome of Choi appears to have been made entirely of polymerizable lipid; namely, PCDA and mPEG2000-PCDA. It does not appear that there would have been motivation for the skilled artisan to have added a non-polymerizable lipid to the liposome of Choi.
2000-PCDA. However, like Choi ’13, Choi ’08 fails to teach a hybrid polymerizable liposome comprising both a non-polymerizable lipid and mPEG-PCDA.
Federman Reference: The examiner also cites Federman et al. (Sarcoma, Vol. 2012, Article ID 126906, pages 1-11), which was previously cited in the office action on 12 February 2020. In contrast to Choi, Federman teaches a hybrid polymerizable liposomal nanoparticle, as of Federman, page 2, right column, section 2.2. Federman teaches nontargetable HPLNs (hybrid polymerizable liposomal nanoparticles) prepared from h-PEG1PCDA, hydrogenated soy PC (phosphatidylcholine), cholesterol, and m-PEG2000-DSPE at a molar proportion of 15:47:32:6, and targetable HPLNs prepared from h-PEG1PCDA, hydrogenated soy PC, cholesterol, mal-PEG2000-DSPE, and m-PEG2000-DSPE at a molar proportion of 15:47:32:4.5:1.5. Federman does not teach a longer chain PEG attached to PCDA in the case of hybrid polymerizable liposomal nanoparticles, though does teach mPEG750-PCDA for polymerizable liposomal nanoparticles lacking a non-polymerizable lipid.
Regardless, Federman appears to explicitly teach away from increasing the chain length of PEG attached to PCDA in hybrid polymerizable liposomal nanoparticles. See Federman, page 6, left column, bottom paragraph. This is additionally discussed on 
Li Reference: As an additional relevant prior art reference, the examiner cites Li et al. (US 2004/0253184 A1), which has previously been cited in the file record. Li et al. (hereafter referred to as Li) is drawn to polymerizable liposomes, as of Li, title and abstract. Li teaches a compound known as “PEG-PDA”, as of Li, paragraph 0061. “PDA” refers to pentacosadiynoic acid, which is understood to be the same meaning as “PCDA” in the instantly claimed composition. Nevertheless, Li teaches that PEG-PDA (i.e. PEG-PCDA) is actually an intermediate used in the preparation of a different compound. See paragraph 0061 and figure 4 of Li, wherein figure 4 of Li is reproduced below.

    PNG
    media_image2.png
    717
    527
    media_image2.png
    Greyscale

There would have been no motivation for the skilled artisan to have prepared a hybrid polymerizable liposome from the PEG-PDA of Li because said PEG-PDA is used as an intermediate to prepare the compound at the bottom of figure 4, and is not itself intended to be used in a liposome. Li also differs from the claimed invention because the PEG in Li appears to comprise 1 or 2 repeat units, as of Li, paragraph 0061. This is significantly shorter than what would be required to make 2000 Dalton PEG. As best understood by the examiner, PEG with a molecular weight of 2000 comprises 2CH2-, which is the repeat unit of PEG. As such, Li’s use of very low molecular weight PEG appears to attach to PCDA (i.e. PDA) renders Li as having essentially the same deficiency as Federman; neither reference teaches PEG with a sufficiently high molecular weight to read on the required m-PEG2000-PCDA.
Park Reference: Also as relevant, the examiner cites Park et al. (Langmuir, Vol. 28, 2012, pages 3766-3772), which has previously been cited in the file record. Park et al. (hereafter referred to as Park) is drawn to a polymerized shell microbubbles, as of Park, page 3766, title and abstract. Said microbubbles appear to comprise the following lipids, as of Park, page 3767, Figure 1, reproduced below.

    PNG
    media_image3.png
    656
    1335
    media_image3.png
    Greyscale

The above-reproduced composition appears to comprise both m-PEG2000-PCDA as well as hydrogenated soy phosphatidylcholine, which is a non-polymerizable lipid. Nevertheless, the composition of Park differs from the claimed invention because the composition of Park is not a liposomal nanoparticle. The examiner presents the following rationale in support of this position.
A) Particle Size: The particle size of the microbubble of Park is about 2.2 µm, as of Park, page 3768, right column, section 3.1. As best understood by the examiner, a particle sized at 2.2 µm is a microparticle rather than a nanoparticle.
B) Interior of Particle: As best understood by the examiner, a liposome or liposomal nanoparticle has an aqueous interior. In contrast, the interior of the particles of Park are gas-filled, as of Park, page 3766, abstract, and page 3767, figure 1. There would have been no motivation for the skilled artisan to have modified the microbubble of Park to have had an aqueous interior rather than a gas-filled interior.
C) Bilayer vs. Monolayer: As best understood by the examiner a liposome comprises a lipid bilayer. This is needed to achieve an aqueous interior. This is because the polar, hydrophilic headgroups of the liposome lipid face both externally and internally, allowing for an aqueous phase to be present both externally and internally. In contrast, lipid monolayer structures are found in micelles, which have a hydrophobic interior but an aqueous exterior. 
Looking to the teachings of Park, it appears that the microbubble of Park comprises a lipid monolayer, not a bilayer. This determination is made in view of Park, page 3767, section 2.2, relevant text reproduced below.

The focusing of the flow results in a microjet which periodically pinches off as it exits the orifice, resulting in the formation of gas microbubbles with a monolayer of lipids at the gas−water interface.

As such, as best understood by the examiner, the composition of Park comprises a lipid monolayer.

Wrenn Reference: The examiner notes Wrenn et al. (Theranostics, Vol. 2(12), 2012, pages 1140-1159), which has been previously cited in the file record. Wrenn is cited to provide evidentiary support for the position that a lipid-coated microbubble (such as that of Park) would have been in the form of a lipid monolayer rather than a bilayer, at least prior to the application of ultrasound. See Wrenn, page 1145, Figure 1, reproduced below.

    PNG
    media_image4.png
    767
    962
    media_image4.png
    Greyscale



    PNG
    media_image5.png
    782
    958
    media_image5.png
    Greyscale

The above-reproduced figure appears to show a gas filled, lipid monolayer coated microbubble interacting with what appears to be the lipid bilayer of a cell membrane. As such, the above-reproduced figure further supports the position that a lipid coated microbubble would have comprised a lipid monolayer rather than a lipid bilayer.
As such, the prior art as a whole appears to indicate that lipid coated microbubbles, such as that of Park, are in the form of a lipid monolayer coating a gas bubble. This differs from the instant claims, which requires a liposomal nanoparticle, wherein the skilled artisan would have understood that a liposomal nanoparticle comprises a lipid bilayer, not a lipid monolayer.
Nagy Reference: As an additional relevant reference that has not previously been addressed in the file record, the examiner cites Nagy et al. (WO 2011/149985 A1). Nagy et al. (hereafter referred to as Nagy) is drawn to polymerized shell lipid microbubbles. Nagy appears to teach a microbubble comprising hydrogenated soy phosphatidylcholine along with mPEG2000-PCDA and PEG1PCDA, as of Nagy, page 59, paragraph 00284 and page 62, paragraph 00294. However, the instant claims require a liposomal nanoparticle, not a microbubble. To the extent that Nagy teaches liposomal nanoparticles, these appear to be a side product, as of Nagy, pages 49-50, paragraphs 00236-00237, wherein relevant text has been reproduced below.

    PNG
    media_image6.png
    591
    1074
    media_image6.png
    Greyscale

Based upon the examiner’s best understanding of the teachings of Nagy, the composition of Nagy was made from the following mixture, as of Nagy, page 47, relevant text reproduced below.

    PNG
    media_image7.png
    379
    1152
    media_image7.png
    Greyscale

As the diacetylene containing lipids of Nagy are taught to be proprietary, there is no evidence that the diacetylene containing lipids of Nagy are the m-PEG2000-PCDA required by the instant claims. As such, Nagy does not anticipate the instantly claimed invention. Additionally, there would have been no motivation for the skilled artisan to have modified the composition of Nagy to have included the required m-PEG2000-PCDA. This is because the liposome of Nagy is a side product, and there would have been no motivation for the skilled artisan to have modified the liposome of Nagy when the liposome of Nagy is a side product that is not desired by Nagy.
Second Nagy Reference: As an additional relevant reference, the examiner cites Nagy et al. (WO 2012/155021 A1), which was previously cited in the office action on 12 February 2020. Nagy et al. (hereafter referred to as Nagy) is drawn to a polymerized liposomal nanoparticle, as of Nagy, title and abstract. Nevertheless, Nagy is deficient because Nagy fails to teach m-PEG2000-PCDA, which is required by the instant claims.
Second Nagy Reference – Teaching Away from Long-Chain PEG: The examiner notes Nagy et al. (WO 2012/155021 A1), which teaches the following as of pages 47-48, paragraph 00234, relevant text reproduced below.

[00234] To approach this problem, we started with a standard liposomal formulation consisting of hydrogenated soy PC (where the major component is distearoylphosphatidyl-choline (DSPC)), cholesterol and polyethylene glycol-distearoylphosphatidyl-ethanolamine (m-PEG2000-DSPE) in molar proportions of 57.5:37.5:5. Increasing amounts of unsaturated PCDA lipids were then added. We chose a very short Peg chain PCDA derivative, h-Peg1-PCDA, because it is an extremely reactive crosslinking lipid, has good aqueous dispersion properties when mixed with charged lipids, is in itself uncharged so it won't alter the overall surface charge, and the small polar head won't interfere with the conjugation of targeting agents. After sonication and extrusion, vesicles were evaluated for size by dynamic light scattering and the ability to form fluorescent particles when treated with UV irradiation and heat. We found that inclusion of as little as 15 mole% h-Peg1-PCDA resulted in brightly fluorescent particles but that this signal became progressively attenuated with decreasing h-Peg1-PCDA proportions.

Based upon the above-reproduced teachings, which disclose the benefits of using a very short chain PEG attached to the PCDA, the skilled artisan would not have been motivated to have substituted m-PEG2000-PCDA, as of the instant claims, in place of h-Peg1-PCDA because m-PEG2000-PCDA is a long chain PEG attached to PCDA. This is because, based upon the above-reproduced teaching, the skilled artisan would not have expected the beneficial properties discussed above to have been retained had the PEG chain attached to the PCDA been a long chain rather than a short chain.
In contrast, applicant made a liposome composition comprising m-PEG2000-PCDA and found that it had benefits that were not present in the composition of Nagy. Namely, the instant specification discloses the following on pages 18-19, relevant text reproduced below.

[0063] Without wishing to be bound by any particular theory, the inventors posit that the lipid components may phase separate on the 

As such, applicant found that including long chain PEG attached to PCDA, which was warned against by Nagy, actually has the beneficial result of preventing aggregation. The totality of the prior art must be considered, and proceeding contrary to accepted wisdom in the art is evidence of nonobviousness. See MPEP 2145(X)(D)(3). In this case, the accepted wisdom in the art appears to go against using mPEG-2000-PCDA for formation of polymerizable liposomal nanoparticles, based upon the teachings of Nagy. However, in the instant case, applicant used mPEG-2000-PCDA to make polymerizable liposomal nanoparticles, and achieved beneficial results.
US Patent 9,956,176 – No Double Patenting Rejection: Previously in the prosecution history of the instant application, the examiner wrote a non-statutory double patenting rejection in which the examiner rejected the instant claims as unpatentable over the claims of US Patent 9,956,176. This rejection has been withdrawn in view of the claims as they are currently amended. The claims of the ‘176 patent do not recite m-PEG2000-PCDA. The examiner notes that the claims of the ‘176 patent recite a pegylated polymerizable lipid in claim 1 of the ‘176 patent. The claims of the ‘176 patent also recite that the PEG may have a molecular weight of 2000 Daltons, as of at least .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Terminal Disclaimer
The terminal disclaimer filed on 11 August 2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 10,369,104 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISAAC SHOMER whose telephone number is (571)270-7671.  The examiner can normally be reached on 7:30 AM to 5:00 PM Monday Through Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick F Krass can be reached on (571)272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ISAAC . SHOMER
Primary Examiner
Art Unit 1612



/ISAAC SHOMER/           Primary Examiner, Art Unit 1612